IN THE SUPREME COURT OF THE STATE OF NEVADA


                      JOYCE M. JONES,                                       No. 69852
                                              Appellant,
                                   vs.
                      CLARK COUNTY SCHOOL DISTRICT;
                      AND PAT SKORKOWSKY,
                                                                                 FILED
                      SUPERINTENDENT,                                             MAY 0 3 2016
                                       Respondents


                                           ORDER DISMISSING APPEAL
                                  Pursuant to the stipulation of the parties, and cause
                      appearing, this appeal is dismissed. The parties shall bear their own costs
                      and attorney fees. NRAP 42(b).
                                  It is so ORDERED.


                                                                CLERK OF THE SUPREME COURT
                                                                TRACE K. LINDEN N

                                                                By:             4,n)



                      cc:   Hon. Ronald J. Israel, District Judge
                            Joyce M. Jones
                            Clark County School District Legal Department
                            Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 10)-1947    .4ato,
                                                                                LIS:13